Citation Nr: 1034982	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an earlier effective date for a 100 percent rating 
for service-connected posttraumatic stress disorder with paranoid 
schizophrenia, major depression, anxiety, panic attacks and 
cognitive disorder (claimed as organic brain syndrome).  


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
December 1950 to April 1953.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in March 2009, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  


FINDINGS OF FACT

1. In a rating decision in December 2004, the RO granted service 
connection for posttraumatic stress disorder and recharacterized 
the service-connected psychiatric disorder as posttraumatic 
stress disorder with paranoid schizophrenia (which had been 
service connected since 1953), major depression, anxiety, panic 
attacks and cognitive disorder (claimed as organic brain 
syndrome) and assigned a rating of 100 percent, effective March 
9, 2004; after the Veteran was provided notice of the rating 
decision and of his appellate rights, he did not appeal the 
rating decision and the rating decision became final by operation 
of law. 

2. In September 2008, the Veteran filed a claim for an earlier 
effective date for the 100 percent rating.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than 
March 9, 2004, for a 100 percent rating for service-connected 
posttraumatic stress disorder with paranoid schizophrenia, major 
depression, anxiety, panic attacks and cognitive disorder 
(claimed as organic brain syndrome).  38 U.S.C.A. § 5110 (West 
2002).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the facts about the date of the receipts of the claims is not 
disputed, the law is dispositive, and the provisions of the VCAA 
do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues for an effective date earlier than March 9, 
2004, for the award of service connection for posttraumatic 
stress disorder with paranoid schizophrenia (which had been 
service connected since 1953), major depression, anxiety, panic 
attacks and cognitive disorder (claimed as organic brain 
syndrome) assigned a rating of 100 percent.  

In a rating decision in December 2004, the RO granted service 
connection for posttraumatic stress disorder and recharacterized 
the service-connected psychiatric disorder as posttraumatic 
stress disorder with paranoid schizophrenia (which had been 
service connected since 1953), major depression, anxiety, panic 
attacks and cognitive disorder (claimed as organic brain 
syndrome) and assigned a rating of 100 percent, effective March 
9, 2004.  After the Veteran was provided notice of the rating 
decision and of his appellate rights, he did not appeal the 
rating decision and the rating decision became final by operation 
of law. 

In September 2008, the Veteran filed a claim for an earlier 
effective date for the 100 percent rating.  

In November 2008, in a report of contact in November 2008, the 
Veteran stated that the effective date for the 100 percent rating 
for the psychiatric disorder should be the date of discharge from 
service in April 1953.

As the rating decision of December 2004, assigning the effective 
date became final, the only remedy to overcome finality is by a 
request for revision based on clear and unmistakable error.  38 
C.F.R. § 3.105(a).  

The Veteran does not argue that there is clear and unmistakable 
error in the rating decision in December 2004.  

Accordingly, absent a showing of clear and unmistakable error in 
a rating decision by the RO, the claim for an earlier effective 
date must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006). 


ORDER

An effective date earlier than March 9, 2004, for the grant of 
service connection for a 100 percent rating for service-connected 
posttraumatic stress disorder with paranoid schizophrenia, major 
depression, anxiety, panic attacks and cognitive disorder 
(claimed as organic brain syndrome) is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


